MEMORANDUM OF DECISION.
Plaintiff Charles Turcotte, formerly a firefighter for the City of Bath, seeks review of the Superior Court (Sagadahoc County) order denying him relief from the Bath City Council’s decision to uphold his discharge. We have repeatedly advised that the burden is on an appellant to support “his appeal with a record sufficient in content to permit a fair consideration of the issues on appeal by the appellate court.” State v. Marshall, 451 A.2d 633 (Me.1982). The record on this appeal is inadequate to permit appellate review. We therefore deny the appeal.
The entry is:
Appeal denied.
All concuring.